Citation Nr: 9929417	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-45 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $6,984.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This appeal arose from an April 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
veteran's request for waiver of the recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $6,984.  The veteran filed a timely 
notice of disagreement. In August 1996, the veteran and his 
spouse offered their contentions at a hearing before the 
Hearing Officer (HO) at the VARO; the HO confirmed and 
continued the denial of the benefit sought in September 1996, 
at which time a statement of the case was issued to the 
veteran.

The Board remanded this case for additional due process 
development in March 1998.  By supplemental statement of the 
case issued in May 1999, the Committee confirmed and 
continued its previous finding of bad faith on the part of 
the veteran.  This claim is once again before the Board for 
appropriate disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  By letter from the RO, dated November 10, 1993, the 
veteran was informed that reinstatement of his VA non-service 
connected disability pension benefits had been established, 
effective September 1, 1993.  The letter further informed the 
veteran that his rate of VA pension depended on total 
"family" income which included his income and that of any 
dependents.  It was noted that VA must adjust his payments 
whenever this income changes, and that he must notify VA 
immediately if income is received from any other source than 
those previously noted in the letter.  He was also warned 
that failure to promptly tell VA about income changes might 
create an overpayment which would have to be repaid.

3.  By VA letter dated in March 1994, the RO informed the 
veteran that it proposed to retroactively terminate his 
improved disability pension benefits, based on his and his 
spouse's excessive Social Security income, effective from 
December 1, 1993.

4.  As a result of a computer wage match, VA thereafter 
learned that the veteran and his spouse received unearned 
income totaling in excess of $5,000 during 1993.

5.  By VA letter dated in December 1995, the RO informed the 
veteran that it intended to retroactively terminate his 
improved disability pension benefits, based on excessive 
income, effective from September 1, 1993.  

6.  In March 1996, the veteran was informed that the 
termination of his improved disability pension benefits 
created an overpayment in the calculated amount of $6,984.

7.  A request for waiver of recovery of the overpayment in 
question was denied by the Committee in March 1996, on the 
basis that the veteran's failure to report unearned income 
constituted bad faith and, therefore, waiver of the assessed 
overpayment was precluded by law.

8.  The veteran's failure to notify VA of his receipt of 
unearned income in 1993 constitutes a willful failure to 
disclose a material fact with the intent to retain 
eligibility for improved disability pension benefits.


CONCLUSION OF LAW

The creation of the overpayment of improved disability 
pension in the amount of $6,984 involved bad faith on the 
part of the veteran, and waiver of the recovery of the 
overpayment is therefore precluded.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. § 1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of record shows that the veteran completed and 
submitted a VA Form 
21-527, Income-Net Worth and Employment Statement (In support 
of claim for Total Disability Benefits), for purposes of 
reinstatement of his disability pension benefits in August 
1993.  The VA specifically informed the veteran that he 
should provide the amount and source of expected annual 
income or one-time non-recurring income for the preceding 12 
months.  In completing this form, the veteran indicated that 
he and his spouse received monthly benefits from the Social 
Security Administration (SSA) in the amount of $720.20.  He 
further indicated "ZERO" in the spaces provided for 
reporting his expected annual income or one-time nonrecurring 
income.  The instructions portion of the application informed 
him that the rate of pension paid depended upon the amount of 
family income; that VA would compute that amount which did 
not count; and that if he required information about the 
meaning of any question, he should contact his nearest VARO.

By letter from the RO, dated November 10, 1993, the veteran 
was informed that reinstatement of his VA non-service 
connected disability pension benefits had been established, 
effective September 1, 1993.  The letter further informed the 
veteran that his rate of VA pension depends on total 
"family" income which includes his income and that of any 
dependents.  It was noted that VA must adjust his payments 
whenever this income changes, and that he must notify VA 
immediately if income is received from any other source than 
those previously noted in the letter.  He was also warned 
that failure to promptly tell VA about income changes might 
create an overpayment which would have to be repaid.

A March 1994 VA Form 20-8270, C&P Master Record - Audit 
Writeout, shows that the RO apparently received reports from 
the SSA indicating that the veteran and his spouse were in 
receipt of monthly benefits in the amount of $907.10.

By VA letter dated in March 1994, the RO informed the veteran 
that it proposed to retroactively terminate his improved 
disability pension benefits, based on his and his spouse's 
excessive Social Security income, effective from December 1, 
1993.

In May 1994, the veteran submitted a VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report (Veteran 
with No Children), in which he specifically indicated 
"NONE" in the spaces provided for designation of his and 
his spouse's other sources of income, to include income 
derived from interest and dividends.  He also submitted a VA 
Form 21-8416, Medical Expense Report.

In June 1994, the RO informed the veteran that his pension 
award had been adjusted based on the offset of his 1993 
unreimbursed medical expenses.

In October 1994, the veteran submitted a VA Form 21-0516, 
Improved Pension Eligibility Verification Report (Veteran 
with No Children), in which he indicated that his 1993 
unreimbursed medical expenses were greater than initially 
indicated.  The veteran again indicated "NONE" in the 
spaces provided for designation of his and his spouse's other 
sources of income, to include income derived from interest 
and dividends.

In December 1994, the RO informed the veteran that his 
pension award had again been adjusted.

As a result of a computer wage match, VA thereafter learned 
that the veteran and his spouse received unearned income 
totaling in excess of $5,000 during 1993.

By VA letter dated in December 1995, the RO informed the 
veteran that it intended to retroactively terminate his 
improved disability pension benefits, based on excessive 
income, effective from September 1, 1993.

In March 1996, the veteran was informed that his disability 
pension benefits had been retroactively terminated, based on 
his excessive income.  This action created an overpayment in 
the calculated amount of $6,984.

A request for waiver of recovery of the overpayment in 
question was denied by the Committee in March 1996, on the 
basis that the veteran's failure to report unearned income 
constituted bad faith and, therefore, waiver of the assessed 
overpayment was precluded by law.  He was also advised of his 
appellate rights.

In April 1996, the veteran submitted a VA Form 20-5655, 
Financial Status Report, the veteran admitted that he had 
over $5,000 cash in the bank.

The veteran submitted a timely notice of disagreement.  He 
and his spouse thereafter presented sworn testimony at a 
personal hearing in August 1996.  The veteran's spouse 
averred that they were assisted by VA counselors.  She stated 
that she had taken a proactive role in her husband's dealings 
since his decline in health in 1990, and that neither she nor 
her husband fully understood the reporting requirements 
involved.  However, she did concede that they continue to 
receive income derived from annuities.

As part of his September 1996 substantive appeal, the veteran 
claimed that he suffers from Alzheimer's disease and could 
not understand the reporting requirements.

In the instant case, the veteran's private treatment records 
show that he had been seen with complaints of forgetfulness 
and decreased memory since 1991.  In 1993, these records show 
two diagnoses of dementia.

On VA general medical examination in September 1993, however, 
the veteran denied memory loss and confusion; presented as 
cooperative and coherent on examination; and stated that he 
could handle his own financial affairs but his spouse handles 
them with him.

In this case, while the veteran's private treatment records 
show two diagnoses of dementia in 1993, his September 1993 VA 
examiner noted that he denied memory loss and confusion; 
presented as cooperative and coherent on examination; and 
stated that he could handle his own financial affairs but his 
spouse handled them with him.  

Additionally, the evidence of record shows that the veteran 
completed and signed several eligibility verification and 
medical expense reports in response to various determinations 
and/or requests for information made by the RO at that time.  
Moreover, it appears from the record that the veteran's 
mental disorder did not become so disabling that it required 
domiciliary/group home care until late-1997. 

In view of the aforementioned discussion, the Board further 
concludes that the veteran's improved disability pension 
award was properly terminated and that the overpayment of 
pension benefits in question was properly assessed against 
him based on the statute and regulations cited above.  Having 
determined that the veteran is legitimately indebted to the 
Government in the calculated amount of $6,984, it now remains 
for the Board to consider his request for waiver of recovery 
of that debt.

In this regard, it is noted that VA law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or, (3) bad 
faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (1999).  "Bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2) (1999).  The 
Board's review of the record reflects that the Committee has 
resolved this question against the veteran, finding, in 
essence, that inaction represented the intentional behavior 
to obtain Government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation 
or bad faith.

After thoroughly reviewing the evidentiary record, the Board 
is of the opinion that the preponderance of the evidence 
shows that the veteran's failure to promptly notify VA of his 
unearned family income involved an intent to seek an unfair 
advantage.  The veteran's August 1993 VA Form 21-527 shows 
that he indicated "ZERO" in the spaces provided for 
reporting his expected annual income or one-time nonrecurring 
income (specify source) for the 12-months preceding the date 
the claim was filed with VA.  He also specifically indicated 
"NONE" on eligibility verification reports submitted in 
June and October 1994.  Yet, evidence subsequently obtained 
by VA shows that he and his spouse had been receiving income 
derived from interest during this period of time.

Nonetheless, the veteran contends that he is entitled to 
waiver of recovery of the overpayment of improved disability 
pension benefits in issue, as he was not adequately informed 
of the duties and responsibilities and that he did not 
understand all of the paperwork that he filed.  As noted 
above, the November 1993 award letter informed the veteran 
that his rate of pension paid depended upon the amount of 
family income which includes his income and that of any 
dependents.  It was noted that VA must adjust his payments 
whenever this income changes, and that he must notify VA 
immediately if income is received from any other source than 
those previously noted in the letter.  He was also warned 
that failure to promptly tell VA about income changes might 
create an overpayment which would have to be repaid.  In 
addition, his definitive use of the word "NONE" on his May 
1994 VA Form 
21-0516-1 and October 1994 VA Form 21-0516 is a clear 
misrepresentation of the true facts, which does not convey 
any uncertainty about the reporting process and which can be 
attributed to no other motive than to secure benefits to 
which he was not entitled from the VA.  Clearly, there is no 
reasonable excuse presented by the facts which prevented the 
veteran from reporting the necessary information to the VA.

The Board has also carefully and compassionately considered 
the veteran's argument that recoupment is not warranted, 
since but for lack of advice or errant advice or instruction 
received from a VA counselor, he would not have omitted his 
unearned income from the various forms that he filed.  
However, lack of advice or errant advice by a Government 
employee does not provide a basis for waiver of recoupment.  
Cf. McTighe v. Brown, 7 Vet. App. 29 (1994); Johnson v. 
Brown, 9 Vet. App. 369 (1996); Walker v. Brown, 8 Vet. App. 
356 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994).

In view of the above, the Board concludes that the veteran's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c) (West 
1991).


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits, in the calculated amount of $6,984, is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

